DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with RCE on 10/24/2022.
Claims 1-21 are pending and are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the claims of the instant application are directed to a credit processing system which is a computer related tech and are claims that improve the functioning of credit processing system by controlling access to the system.  As such, each of the claims as a whole integrates the elements of the respective claims into practical application that provides a clear improvement to a computer technology.
Examiner fully considers Applicant’s position, but respectfully disagree because the additional elements merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Further, the abstract idea is not integrated into a practical application because the additional limitations merely uses a computer as a tool to perform acts involving authenticating a user before generating an account unlock access communication to a financial service provider based on effort provided from a user and authorizing access to user account based on the user effort such as activating a credit card account once the use receives new credit card which are steps normally required to accessing account (locking/unlocking account).  As the claims continue to be directed to an abstract idea without significantly more, Examiner sustains the rejection.

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that The combination of Steinman and Pourfallah, as proffered in the Office Action, does not teach a method comprised of the elements of claim 1 interrelated as recited in claim 1, taken as a whole. For example, in a review of the combination of Steinman and Pourfallah, a teaching was not found of a method that includes as recited in claim 1 as similarly claims 10 and 16 hence the claims are patentable over Steinman in view of Pourfallah.
Examiner fully considers Applicant’s position, but respectfully disagree because Steinman discloses the user is authenticated by user input of a security code via user device that is provided to the user during enrollment and during request to lock/unlock and once authenticated the central server calls up the payment processor with a communication to lock/unlock the user account.
On the other hand, Pourfallah disclose providing notification to user’s financial service provider with account information to access the user account and receiving authorization from user’s financial service provider to access the user’s account. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the user gaining authorized access to user’s account using a security code that is validated by validating system of Steinman in view of Pourfallah.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-9 and 21 are directed to a method (Process).  Claims 10-15 are directed to a system (Machine).  Claims 16-20 are directed to a non-transitory machine-readable storage device (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 10 and 16 recites accessing account (locking/unlocking account), which is an abstract idea.  Specifically, the claims recite "authenticating an identity of a user based on user efforts of the user, the user efforts provided from a user, the authentication performed by referencing the user efforts to a set of one or more stored behavioral metrics of the user; generating an unlock access communication in response to an automated evaluation of the user efforts passing one or more behavioral metric thresholds for the set of one or more stored behavioral metrics; receiving the unlock access communication, the unlock access communication including information to access an account of the user; and authorizing access to the account of the user in response to receiving the unlock access communication, the authorized access to authorize a transaction by a third-party entity based on a user transaction of the user with the third-party entity.”  Claims 2, 11 and 17 recites “wherein the user efforts comprise user efforts.”  Claims 3, 12 and 18, recites “wherein the user efforts comprise gestures associated with user interaction.”  Claims 5, 13 and 19, recites “wherein the transaction comprises an existing normal transaction with the third-party entity.”  Those limitations are grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve authenticating a user before generating an account unlock access communication to a financial service provider based on user effort provided from a user and authorizing access to user account based on the user effort such as activating a credit card account once the use receives new credit card.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system comprising: one or more processor; a communication device coupled to the one or more processor for communicating with other devices, and a memory storing computer readable instructions coupled to the one or more processor, the instructions for execution by the one or more processor,” “in an effort validation server,” “credit processing processor,” and “user device, user device keyboard, touch screen,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system comprising: one or more processor; a communication device coupled to the one or more processor for communicating with other devices, and a memory storing computer readable instructions coupled to the one or more processor, the instructions for execution by the one or more processor,” “in an effort validation server,” “credit processing processor,” and “user device, user device keyboard, touch screen,” performs the steps or functions of "authenticating an identity of a user based on user efforts of the user, the user efforts provided from a user, the authentication performed by referencing the user efforts to a set of one or more stored behavioral metrics of the user; generating an unlock access communication in response to an automated evaluation of the user efforts passing one or more behavioral metric thresholds for the set of one or more stored behavioral metrics; receiving the unlock access communication, the unlock access communication including information to access an account of the user; and authorizing access to the account of the user in response to receiving the unlock access communication, the authorized access to authorize a transaction by a third-party entity based on a user transaction of the user with the third-party entity.”  Claims 2, 11 and 17 recites “wherein the user efforts comprise user efforts.”  Claims 3, 12 and 18, recites “wherein the user efforts comprise gestures associated with user interaction.”  Claims 5, 13 and 19, recites “wherein the transaction comprises an existing normal transaction with the third-party entity.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system comprising: one or more processor; a communication device coupled to the one or more processor for communicating with other devices, and a memory storing computer readable instructions coupled to the one or more processor, the instructions for execution by the one or more processor,” “in an effort validation server,” “credit processing processor,” and “user device, user device keyboard, touch screen,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accessing account (activating/unfreezing, locking/unlocking account).  As discussed above, taking the claim elements separately, the “a system comprising: one or more processor; a communication device coupled to the one or more processor for communicating with other devices, and a memory storing computer readable instructions coupled to the one or more processor, the instructions for execution by the one or more processor,” “in an effort validation server,” “credit processing processor,” and “user device, user device keyboard, touch screen,” performs the steps or functions of "authenticating an identity of a user based on user efforts of the user, the user efforts provided from a user, the authentication performed by referencing the user efforts to a set of one or more stored behavioral metrics of the user; generating an unlock access communication in response to an automated evaluation of the user efforts passing one or more behavioral metric thresholds for the set of one or more stored behavioral metrics; receiving the unlock access communication, the unlock access communication including information to access an account of the user; and authorizing access to the account of the user in response to receiving the unlock access communication, the authorized access to authorize a transaction by a third-party entity based on a user transaction of the user with the third-party entity.”  Claims 2, 11 and 17 recites “wherein the user efforts comprise user efforts.”  Claims 3, 12 and 18, recites “wherein the user efforts comprise gestures associated with user interaction.”  Claims 5, 13 and 19, recites “wherein the transaction comprises an existing normal transaction with the third-party entity.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accessing account (activating/unfreezing, locking/unlocking account).  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent Claim 4, recites “wherein the effort validation server is a separate server from the credit processing processor.”  Claims 6-9, 14-15 and 20, recites “wherein the third-party entity comprises an on-line merchant, a physical location of a merchant, or a computer executed application and wherein the transaction comprises a credit card processing transaction.”  Claim 21, recites “wherein the credit processing system includes the effort validation server and the credit processing processor.”  Each of those further describe the abstract idea of accessing account (activating/unfreezing, locking/unlocking account).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “A system… the system comprising: one or more processors;… a memory storing computer readable instructions coupled to the one or more processors, the instructions for execution by the one or more processors to perform operations comprising:…”  However, the claim also recites the steps being performed by an effort validation server and credit processing processor which makes the claim unclear to one of ordinary skill.  That is, it is unclear if it’s the system that is performing the recited steps or an effort validation server and credit processing processor or if the system, the effort validation server and credit processing processor are all in one.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 16 is also rejected based on the same rational as the claims is directed to a non-transitory machine-readable storage device having instructions for execution by one or more processors of a machine to cause the ne or more processors to perform operations to perform a method.  However, the also recites steps being performed by an effort validation server and credit processing processor.
Claims 11-15 and 17-20 are also rejected as each depend on claims 10 and 16, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman et al. (US 2017/0004506) in view of Pourfallah et al. (US 2015/0019424).
With respect to claims 1, 10 and 16, Steinman discloses a method, a system and a non-transitory machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of controlling access to an account at a credit processing system, the method comprising:
one or more processor; a communication device coupled to the one or more processor to  communicate with other devices, and a memory storing computer readable instructions coupled to the one or more processor, the instructions for execution by the one or more processor to perform operations comprising (Figs. 1-1B; Pars. 72-74):
authenticating, in an effort validation server, an identity of a user based on user efforts of the user (input), the user efforts provided from a user device to the effort validation server (Figs. 6-7; Pars. 78, 236), 
the authentication performed by referencing the user efforts to a set of one or more stored behavioral metrics of the user (current matrix) (Figs. 2A; Pars. 239-241);
generating, from the effort validation server to a credit processor, an unlock access communication (calls up) in response to an automated evaluation of the user efforts passing one or more behavioral metric thresholds for the set of one or more stored behavioral metrics (Fig. 10; Pars. 258-260);
receiving, at the credit processing processor, the unlock access communication from the effort validation server (Figs. 1B, 10; Pars. 258-259); and
Steinman does not explicitly disclose the unlock access communication including information to access an account of the user; authorizing access, in the credit processing processor, to the account of the user in response to receiving the unlock access communication, the authorized access to authorize a transaction by a third-party entity based on a user device transaction of the user with the third-party entity.  Pourfallah disclose the unlock access communication including information to access an account of the user (Pars. 76, 96); authorizing access, in the credit processing processor, to the account of the user in response to receiving the unlock access communication, the authorized access to authorize a transaction by a third-party entity (ATM) based on a user device transaction of the user with the third-party entity (Figs. 4; Pars. 76, 79).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the user gaining authorized access to user’s account using a security code that is validated by validating system (Figs. 4, 10; Pars. 22, 72-73) of Steinman in view of Pourfallah in order to allow authorized access to user account based on user information validity (Steinman, Figs. 4, 10; Pars. 22, 72-73) and to authorized access to user account based on user information within valid time (Pourfallah, Par. 26-27, 75).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 11 and 17, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the user efforts comprise user device keyboard user efforts (Pars. 75, 78, 202, 222).
With respect to claim 4, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the effort validation server is a separate server from the credit processing processor (Figs. 1-1B; Pars. 57, 60, 81-82).
With respect to claims 5, 13 and 19, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the transaction comprises an existing normal transaction with the third-party entity (Pars. 21-23, 28).
With respect to claims 6-9, 14-15 and 20, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the third-party entity comprises an on-line merchant, a physical location of a merchant, or a computer executed application and wherein the transaction comprises a credit card processing transaction (Fig. 1; Pars. 67-68, 87-88).
With respect to claim 21, Steinman in view of Pourfallah discloses all the limitations as described above.  Additionally, Steinman discloses wherein the credit processing system includes the effort validation server and the credit processing processor (Figs. 1-1B; Pars. 57, 60).

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman et al. (US 2017/0004506), Pourfallah et al. (US 2015/0019424) in view of Van Os et al (US 2017/0339151).
With respect to claims 3, 12 and 18, Steinman in view of Pourfallah discloses all the limitations as described above.  
Neither Steinman nor Pourfallah explicitly disclose wherein the user efforts comprise gestures associated with user device touch screen user interaction.  Van disclose wherein the user efforts comprise gestures associated with user device touch screen user interaction (Pars. 67, 80, 130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the typing of user information on to the user device interface (Par. 222) of Steinman, Pourfallah in view of wherein the user efforts comprise gestures associated with user device touch screen user interaction (Figs. 3A, 6; Pars. 67, 80, 130) of Van in order to communicate sensitive payment information during a transaction via user device input interface (Steinman, Par. 222) and to receive user input via user device input interface that is based on gestures (Van, Pars. 67, 80, 130).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Slonecker, JR. (US 2007/0045403): Slonecker discloses requesting by a user to lock/unlock financial account card and gains access to the financial account card based on validation (Abstract, Figs. 1-5; Pars. 28-42).
PGPub Gandhi (US 2014/0089171): Gandhi discloses authenticating, in an effort validation server, an identity of a user based on user efforts of the user, the user efforts provided from a user device to the effort validation server, the authentication performed by referencing the user efforts to a set of one or more stored behavioral metrics of the user (Pars. 16, 48)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685